Citation Nr: 0801861	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  04-26 395	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for anxiety disorder, 
claimed as secondary to service-connected prostatitis.

2.  Entitlement to special monthly compensation (SMC) based 
on loss of use of a creative organ.

3.  Whether there was clear and unmistakable error (CUE) in 
an April 26, 1996, rating decision that denied service 
connection for post-traumatic stress disorder (PTSD).

4.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for PTSD.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1970.

This appeal the Board of Veterans' Appeals (Board) is from a 
February 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The veteran's reopened claim for service connection for PTSD 
was denied by the Board in May 2000.  That decision, since 
not appealed, is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1100, 20.1104.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  Although 
the February 2003 rating decision at issue reflects that the 
RO considered the issue of entitlement to service connection 
for PTSD on the merits, the Board is required to first 
determine whether new and material evidence has been 
presented to reopen the claim because this threshold 
preliminary determination, in turn, affects the Board's 
jurisdiction to adjudicate the underlying claim on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  For this reason, the Board has listed the issue on 
appeal as whether new and material evidence has been 
submitted to reopen the claim for service connection for 
PTSD.

As mentioned, the veteran's claim of entitlement to service 
connection for PTSD was denied by the RO in the February 2003 
rating decision at issue.  But his March 2003 notice of 
disagreement (NOD), as well as a June 2003 written 
communication, reflect his disagreement with the denial of 
service connection for PTSD. And since this issue was not 
addressed in the May 2004 statement of the case (SOC), the 
Board must remand this claim to the RO - rather than merely 
referring it there, so an SOC can be issued and the veteran 
given an opportunity to perfect the appeal to the Board.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  


Accordingly, this claim is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  The 
remaining claims will be adjudicated.  


FINDINGS OF FACT

1.  The veteran's anxiety is unrelated to, and not 
permanently exacerbated by, his service-connected 
prostatitis.

2.  The medical evidence also does not establish a 
correlation between the veteran's impotence and his service-
connected prostatitis.

3.  In an April 26, 1996, rating decision, the RO denied 
service connection for PTSD.

4.  That April 26, 1996, rating decision, in response to 
which the veteran perfected an appeal, was subsumed by a May 
26, 2000, Board decision.


CONCLUSIONS OF LAW

1.  The veteran's anxiety is not proximately due to, the 
result of, or chronically aggravated by his service-connected 
prostatitis.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.309, 3.310 (2007).

2.  The criteria are not met for SMC for loss of use of a 
creative organ.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. 
§ 3.350 (2007).

3.  The veteran's claim that an April 26, 1996, RO rating 
decision was clearly and unmistakably erroneous in denying 
service connection for PTSD lacks legal merit.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1100, 20.1104 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, by 
letters dated in October 2002 and November 2002 and provided 
to the veteran prior to the February 2003 rating decision at 
issue, the preferred sequence, the RO:  (1) informed him 
about the information and evidence not of record that is 
necessary to substantiate the claims; (2) informed him about 
the information and evidence that VA will seek to provide; 
(3) informed him about the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession pertaining to his claims.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Moreover, since his claims are being denied, no 
effective date or schedular evaluation will be assigned, so 
not receiving notice concerning these downstream elements of 
his claims are nonprejudicial, i.e., harmless error.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  See, also, Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that an SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, No. 07-
7130 (Fed. Cir. Sept. 17, 2007) [Mayfield IV].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006)

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of the notice is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless.)

If there is any notice deficiency here, the Board finds that 
the presumption of prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions as well as the communications provided to him by 
VA, it is reasonable to expect he understands what is needed 
to prevail.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

With respect to the duty to assist, the RO has obtained the 
veteran's VA treatment records, the records in connection 
with his claim for benefits from the Social Security 
Administration, and he has been afforded a VA compensation 
examination.  As there is no indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

With respect to the issue of whether there was CUE in an 
April 26, 1996, rating decision that denied service 
connection for PTSD, the Board points out that the VCAA is 
not applicable to the veteran's allegations of CUE.  The 
Court has determined that CUE claims are not conventional 
appeals.  Rather, such claims are requests for revisions of 
previous decisions.  A claimant alleging CUE is not pursuing 
a claim for benefits.  Instead, that claimant is collaterally 
attacking a final decision.  While CUE, when demonstrated, 
may result in reversal or revision of a final decision on a 
claim for benefits, it is not by itself a claim for benefits.  
See Livesay v. Principi, 15 Vet. App. 165 (2001).

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the veteran 
is not prejudiced by the Board's adjudication of his claims.  


Analysis

The Board has thoroughly reviewed all the evidence in the 
five volumes of the veteran's claims folder.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claims.  The veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports a 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether instead a 
preponderance of the evidence is against a claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service Connection for Anxiety Disorder

The veteran does not allege, and the evidence does not 
otherwise suggest, he has an anxiety disorder that was 
directly or presumptively incurred or aggravated in service.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.



The veteran alleges, instead, that he has an anxiety disorder 
which is attributable to his service-connected prostatitis.  
So his claim is predicated entirely on a theory of secondary 
service connection.

Service connection shall be established for a disability that 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  Specifically, in order to 
prevail on the issue of entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability that is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (as in effect before and after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310(b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b), effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the Court in the case of Allen v. Brown, 7 Vet. 
App. 439 (1995).  The holding in that case has been binding 
on VA since it was issued in 1995.  Thus, the regulatory 
provisions added by 38 C.F.R. § 3.310(b) simply conform VA 
regulations to the Court's decision, the holding of which has 
been applicable during the entire period of this appeal.

It is important to note that a layperson is generally 
incapable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (which holds that a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).

Beyond the above, it is important to note that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that VA's and the Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).



With respect to element (1), current disability, the 
competent medical evidence of record does not include a 
diagnosis, per se, of an anxiety disorder; however, treatment 
records include recurrent findings of high anxiety and 
anxious mood and anxiety has been noted as a related feature 
of the veteran's diagnosed PTSD.  Therefore, inasmuch as 
there is medical evidence of findings of anxiety, the Board 
finds that element (1) has been satisfied.

Turning, however, to the issue of medical nexus, it is noted 
that, in January 2003, after a thorough review of the claims 
file, a VA physician indicated the veteran's concerns with 
sexual dysfunction possibly related to his service-connected 
prostatic condition likely has some compounding anxiety 
effect on his PTSD.  Additionally, a January 2003 report of 
VA genitourinary includes the opinion that impotence is not 
likely due to his chronic prostatitis because he has a mental 
disorder and on neuroleptic.  The examiner further notes that 
the veteran has many medical problems and is on a beta-
blocker for his hypertension.  The examiner concludes that 
all these cause erectile dysfunction and that chronic 
prostatitis unlikely causes impotence.  These medical 
opinions do not suggest there is a correlation between the 
findings of anxiety and the veteran's service-connected 
prostatitis - either on the basis of causation or 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 449 
(1995).  And there is no medical opinion refuting these 
conclusions.  In this regard, it is noted that, insofar as 
the veteran's sexual dysfunction may be having a compounding 
anxiety effect on his PTSD, service connection for PTSD is 
not presently in effect and it is the subject of the remand 
portion of this decision.  

The only evidence suggesting a correlation between the 
veteran's anxiety disorder, if any, and his service-connected 
prostatitis comes in the way of his own unsubstantiated lay 
allegations.  It is well established, however, that a layman 
without medical training, such as the veteran, is not 
competent to provide nexus evidence; instead, this requires 
medical knowledge and training.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159.

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Here, though, while the veteran is competent to say he 
experiences anxiety, he does not have this competence to 
attribute it to his service-connected prostatitis, especially 
given the medical opinions linking his anxiety to the various 
other, unrelated factors mentioned.

So for these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for service 
connection for an anxiety disorder secondary to his service-
connected prostatitis.  And since the preponderance of the 
evidence is against his claim, there is no reasonable doubt 
to resolve in his favor.  38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

SMC for Loss of Use of a Creative Organ

It is provided under 38 U.S.C.A. § 1114(k) where a veteran, 
as the result of service-connected disability, has suffered 
the anatomical loss or loss of use of one or more creative 
organs then compensation shall be awarded for such loss or 
loss of use.  Impotence is tantamount to loss of use of a 
creative organ.

The veteran complains of impotence and ascribes this 
condition to his service-connected prostatitis.

Resolution of this issue requires competent medical evidence, 
which can be provided neither by the Board nor by the veteran 
himself.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions] and 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) [a lay 
person without medical training is not competent to comment 
on medical matters].  See also 38 C.F.R. § 3.159 (2005) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, 
or opinions].

As already alluded to, of record is a January 2003 VA medical 
opinion wherein the examiner concluded the veteran's erectile 
dysfunction is caused by his many medical problems and 
medications, such as his mental disorder and hypertension 
(for which service connection is not currently in effect) and 
the neuroleptic and beta-blocker he is on, and his impotence 
is not likely caused by his prostatitis.  The opinion is 
comprehensive and provides a basis for the conclusion 
reached.  In essence, the examiner concluded there was no 
basis to associate the veteran's impotence to his service-
connected prostatitis.  

The Board places great probative value on the well-reasoned 
January 2003 opinion, which is uncontroverted by any other 
competent medical opinion.

There is no competent evidence that relates the veteran's 
reported impotence to service or to a service-connected 
disability.  Accordingly, the Board concludes that the 
criteria for SMC based on the loss of use of a creative organ 
have not been met.

In addition to the medical evidence, the Board has considered 
the assertions advanced by the veteran in connection with the 
current claim.  However, as a layman without the appropriate 
medical training and expertise, he simply is not competent to 
provide probative (persuasive) evidence on medical matters, 
such as whether he has lost the use of his creative organ due 
to a service-connected disorder.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (a layman is generally not capable of 
opining on matters requiring medical knowledge).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.

Whether there was CUE in the April 26, 1996, Rating Decision 
that Denied Service Connection for PTSD

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  Pursuant to 38 C.F.R. 
§ 3.105(a), previous determinations, which are final and 
binding, will be accepted as correct in the absence of CUE.  
Where the evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a).

A decision issued by the Board is final.  38 U.S.C.A. § 7104; 
38 C.F.R. §§ 20.1100, 20.1104(a)(1).  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103, 
20.1104.

In Smith v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994), the 
Federal Circuit held that section 3.105(a) applies only to RO 
decisions, and not to Board decisions.  In so holding, the 
Federal Circuit noted that to hold otherwise would permit an 
inferior tribunal, e.g., a regional office, to collaterally 
review the actions of a superior one, i.e., the Board.  
Smith, supra, at 1526.  Subsequently, in Duran v. Brown, 7 
Vet. App. 216, 224 (1994), the Court held that an RO decision 
"appealed to and affirmed by the Board" was thus "subsumed 
by the Board's decision," and could not be attacked on CUE 
grounds.  See Donovan v. Gober, 10 Vet. App. 404(1997), aff'd 
sub nom. Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 1255 (1999).

Here, the veteran is alleging CUE in the April 26, 1996, RO 
decision that denied service connection for PTSD.  However, 
that decision was subsumed, on appeal, by the Board's May 
2000 decision, which also denied the claim.  Thus, the 
April 26, 1996, decision which the veteran now alleges was 
clearly and unmistakably erroneous is the same decision which 
was reviewed by the Board in May 2000.  Therefore, the April 
26, 1996, RO rating decision was subsumed by the 
May 26, 2000, Board decision.  38 C.F.R. § 20.1104.  To the 
extent the veteran and his representative believe this issue 
was not adequately addressed by the Board in its May 2000 
decision, such a contention is properly raised in a motion 
submitted directly to the Board requesting review of the 
Board's decision for CUE, rather than by pursuing a claim 
with the RO for revision of the RO's decision based upon CUE, 
since the Board's decision subsumed that RO decision.  See 
38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.  

When the rating decision is deemed subsumed by a supervening 
Board decision, then as a matter of law the rating decision 
cannot be the subject of a claim of CUE.  Rather, in such a 
case, the claimant "must proceed before the Board and urge 
that there was clear and unmistakable error" in the Board 
decision.  Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 
2000).

In a case where the law, and not the evidence, is 
dispositive, the claim should be denied, or the appeal to the 
Board terminated, because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Accordingly, the veteran's claim 
that there was CUE in the April 26, 1996, RO decision must be 
denied.



ORDER

The claim for service connection for an anxiety disorder 
secondary to 
service-connected prostatitis is denied.

The claim for SMC for loss of use of a creative organ is 
denied.

The claim to revise the RO's April 26, 1996, rating decision 
on the basis of CUE is denied.


REMAND

As already alluded to, in the February 2003 rating decision 
the RO denied the veteran's claim for service connection for 
PTSD.  His March 2003 NOD, as well as a June 2003 written 
communication from him in response to that decision expressed 
his disagreement with the denial of this claim and included 
his request for a SOC to initiate an appeal.  However, the RO 
has not provided him a SOC in response to the NOD and he has 
not been given an opportunity to perfect an appeal to the 
Board by filing a timely substantive appeal (VA Form 9 or 
equivalent statement) with respect to this issue.  
Accordingly, this claim must be remanded to the RO for 
issuance of an SOC and opportunity to perfect the appeal, as 
opposed to merely referred there.  See Manlincon v. West, 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-
410 (1995).

Accordingly, this claim is REMANDED for the following action:

Send the veteran a SOC concerning the 
issue of his entitlement to service 
connection for PTSD (assuming there is new 
and material evidence since the Board's 
prior, May 2000 decision to reopen this 
claim; the RO's February 2003 decision 
apparently determined there is).  In any 
event, also advise the veteran that he 
still needs to file a timely substantive 
appeal, such as a VA Form 9 or equivalent 
statement, in response to the SOC to 
"perfect" an appeal to the Board 
concerning this additional claim.  He must 
also be advised of the time period in 
which to perfect an appeal.  If, and only 
if, a timely appeal is perfected as to 
this claim should it be returned to the 
Board for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


